The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael P.F. Phelps on 19 August 2022.
The application has been amended as follows:
1. (Cancelled)
2. (Currently Amended) The aircraft landing gear assembly according to claim 10, wherein the aircraft landing gear shock absorber assembly includes end stops positioned to limit an amount of relative sliding movement between the sliding tube and an outer cylinder such that the aircraft landing gear shock absorber assembly [[can]] is capable to extend and retract between maximum and minimum extension states, the aircraft landing gear shock absorber assembly including first and second bearings axially spaced from one another along [[the]] a longitudinal axis of the aircraft landing gear shock absorber assembly, each bearing being arranged to move in sliding engagement with respective first and second counter face portions of the sliding tube or outer cylinder as the aircraft landing gear shock absorber assembly extends and retracts between [[the]] maximum and minimum extension states, wherein the first counter face portion is defined by a ceramic coated portion of the sliding tube.
3. (Currently Amended) The aircraft landing gear assembly according to claim [[10]] 2, wherein the second counter face portion is defined by a ceramic coated portion of the sliding tube.
4. (Currently Amended) The aircraft landing gear assembly according to claim 10, wherein the ceramic coated fibre composite tube comprises a fibre composite tubular substrate having a first ceramic coating applied to some or all of [[the]] an outer cylindrical sidewall of the fibre composite tubular substrate. 
5. (Previously Amended) The aircraft landing gear assembly according to claim 4, wherein the fibre composite tubular substrate has a thickness of at least 3mm and/or wherein the first ceramic coating has a thickness of at least 0.0025mm.
6. (Currently Amended) The aircraft landing gear assembly according to claim 4, wherein the ceramic coated fibre composite tube comprises a second ceramic coating applied to some or all of [[the]] an inner cylindrical sidewall of the fibre composite tubular substrate.
7. (Previously Amended) The aircraft landing gear assembly according to claim 6, wherein the second ceramic coating has a thickness of at least 0.0025mm.
8. (Currently Amended) The aircraft landing gear assembly according to claim 4, wherein the ceramic coated fibre composite tube comprises a plurality of reinforcing fibres embedded in a cured plastic matrix.
9. (Currently Amended) The aircraft landing gear assembly according to claim [[4]] 6, wherein the first and/or second ceramic coatings each comprises an oxide ceramic.
10. (Currently Amended) An aircraft landing gear assembly comprising:
an aircraft landing gear shock absorber assembly comprising:
an outer cylinder having a bore which extends into the outer cylinder, the bore defining an opening in the outer cylinder[[,]];
a sliding tube comprising a first end region slidably coupled within the bore and a second end region which projects out of the opening[[,]];
a ground fitting distinct from the sliding tube;
a mechanical fixing arranged to mechanically couple the ground fitting to the second end region of the sliding tube, wherein the sliding tube comprises a tubular body portion formed from a ceramic coated fibre composite tube;
a main pivot bearing formation via which the shock absorber assembly is arranged to be pivotally coupled to an aircraft to move between a deployed condition and a stowed condition; and
a ground contacting formation coupled to the ground fitting such that the aircraft landing gear assembly [[can]] is capable to absorb landing loads and support the weight of the aircraft when the aircraft is on the ground.
11. (Original) An aircraft including one or more aircraft landing gear assemblies according to claim 10.
ALLOWABLE SUBJECT MATTER
Claims 2-11 are pending and allowed.   Claims 2-4, 6, and 8-10 are currently amended.  Claim 1 is cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Meyer et al. US 2018/0215461 (A1) teaches a strut for the landing gear, preferably the nose landing gear, of an aircraft, which strut comprises a structure branched in a Y shape, wherein the Y-shaped structure is produced as a multi-piece structure and comprises at least two bars, wherein a first bar forms the first branch of the structure and a second bar forms the second branch of the structure and wherein both bars are composed partially or completely of a fiber composite material. 
In regarding to independent claim 10, Meyer taken either individually or in combination with other prior art of record fails to teach or render obvious 
an aircraft landing gear shock absorber assembly comprising: a mechanical fixing arranged to mechanically couple the ground fitting to the second end region of the sliding tube, wherein the sliding tube comprises a tubular body portion formed from a ceramic coated fibre composite tube; and a main pivot bearing formation via which the shock absorber assembly is arranged to be pivotally coupled to an aircraft to move between a deployed condition and a stowed condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667